Citation Nr: 0923157	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-03 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from May 1953 to May 1955.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for 
bilateral hearing loss and tinnitus.  He contends that such 
conditions are due to exposure to noise in service, including 
during weapons qualifications in basic training and while 
performing his duties as a wireman with an anti-aircraft 
artillery unit.

Under 38 U.S.C.A. § 1154(a) (West 2002), VA is required to 
consider a veteran's contentions in conjunction with the 
circumstances of his service.  The Veteran's DD Form 214 
reflects that his military occupational specialty was that of 
a field wireman.  It also reflects that he was assigned to 
Battery B of the 71st Anti-Aircraft Artillery Missile 
Battalion.  Additionally, the Veteran has stated that he did 
not wear hearing protection when he went through weapons 
qualifications and that his radio communications duties 
exposed him to loud acoustic noise on a continuous daily 
basis.  In this regard, the Board finds the Veteran is 
competent to report exposure to loud noise in service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting 
that a veteran and other persons can attest to factual 
matters of which they had first-hand knowledge, e.g., 
experiencing loud noises in service and witnessing events).  
Thus, in light of all the evidence of record and the 
Veteran's competent and credible statements regarding 
exposure to loud noises in service, acoustic trauma due to 
loud noise exposure in service is conceded as such is 
consistent with the circumstances of the Veteran's service. 
38 U.S.C.A. § 1154(a).

The Board notes that the Veteran has submitted private 
treatment records showing 
a diagnosis of bilateral sensorineural hearing loss and 
complaints of tinnitus.  However, while such records contain 
audiometric charts, they are not interpreted and individual 
auditory threshold levels were not reported.  As such, there 
is insufficient evidence for the Board to determine if a 
hearing loss disability for VA purposes is established under 
38 C.F.R. § 3.385.  Further, no competent medical evidence of 
record provides an opinion regarding the etiology of the 
Veteran's bilateral hearing loss or tinnitus.  As such, the 
Board finds there is insufficient competent medical evidence 
of record to decide the claims and Veteran should be provided 
with a VA audiological examination to determine the nature 
and etiology of his bilateral hearing loss and tinnitus prior 
to further appellate adjudication of these issues.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See, McLendon 
v. Nicholson, 20 Vet. App.79, 81 (2006);

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for bilateral hearing loss and 
tinnitus since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the Veteran, not already of record.

2.  Schedule the Veteran for a VA 
audiological examination to ascertain the 
nature and etiology of his current 
bilateral hearing loss and tinnitus.  All 
necessary tests should be performed, to 
include an audiogram and a Maryland CNC 
speech recognition test.

After a review of the entire evidence of 
record, the VA examiner must render an 
opinion, in light of the service and 
post-service evidence of record, as to 
whether any current hearing loss and/or 
tinnitus is at least as likely as not (50 
percent or greater) related to the 
Veteran's military service, or to any 
incident therein, to include as due to 
noise exposure in service to which VA has 
conceded.  The Veteran's military 
occupational specialty, the objective 
medical findings in the service treatment 
records, the previous private 
audiological evaluations currently of 
record, the Veteran's history of in-
service exposure, any reported post-
service noise exposure, and any other 
pertinent clinical findings of record, 
must be taken into account.

The examiner is requested to provide a 
thorough rationale for all opinions 
expressed, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
examiner should review the claims folder 
and this fact should be noted in the 
accompanying medical report.

3.  Thereafter, the Veteran's claims 
should be readjudicated.  If any benefit 
sought remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



